Hallows, J.
(dissenting). I cannot agree the conduct of the trial judge made it ambiguous he was convinced beyond a reasonable doubt of the defendant’s guilt or rendered the finding equivocal. Whatever value the lie-detector test or polygraph has as an investigatory tool, its results are inadmissible in evidence as having no probative value on the question of guilt. State v. Bohner (1933), 210 Wis. 651, 246 N. W. 314. Certainly it must be assumed the trial judge knew this rule of law and it is not to be presumed he'would take the results of a polygraph into consideration in determining the guilt or innocence of a defendant.
A reading of the record indicates the only reasonable interpretation which can be given to the trial court’s offer to the accused related solely to sentencing. At the close of the *424trial the attorneys argued the effect of the evidence. The main question was whether the defendant was identified beyond a reasonable doubt as the individual who participated in the crime. After argument, the court found the defendant guilty and stated there was no doubt in the court’s mind from the positive identification of three witnesses that the accused was the individual who participated in the crime. The court then commented upon what is considered deliberate lying under oath by a witness and ordered an investigation.
Because of the vigorous argument of innocence by the accused’s counsel the court then addressed the accused defendant, “Now, as to you, Kenneth Meyer, the court will give you an opportunity to take a lie detector test in this case since you are so sure and have told your attorney that you did not participate in this. The maximum sentence in this case is thirty years for armed robbery. If you don’t so pass that lie detector test, this court will then order the said maximum sentence in this case. On the other hand, if you do pass that test, this court will take it into consideration.” The court further told the defendant to confer with his attorney before he decided what he wanted to do. The court further stated, “I told you I will take it into consideration. You don’t have to take the test if you don’t wish, but I will pass sentence at this time .... What do you wish to do?” Defendant: “I will take it.” It is clear the trial judge did not desire the test. His mind on guilt was made up beyond a reasonable doubt — any reference to the taking of a lie-detector test referred solely to sentencing.
The matter was thereupon adjourned to July 28th, at which time the defendant stated to the court he had nothing to say before the court passed sentence upon him. Plis counsel, however, in making a plea for leniency stated that, while the defendant had “not accepted the verdict perhaps in the best manner,” he had “now adjusted himself” and was “willing to accept the penalty” the court imposed and *425he was “willing to do the best thing he can in order to straighten out.”
Nothing in the record, in my view, indicates the trial judge had the slightest doubt as to the guilt of the accused and the statements made by the court taken in their context and what had occurred at the trial do not create any ambiguity or equivocation in the court’s finding. We agree that a finding of guilty by the trial court does not preclude this court from considering such conduct of the trial court as may indicate a doubt was in fact held, whether the results of a lie-detector test is a matter which a trial judge may properly take into consideration in sentencing under the due-process clause of the constitution is a question not now before the court. I would affirm.
I am authorized to state Mr. Chief Justice Currie and Mr. Justice Heffernan concur in this dissent.